Case 1:20-cv-04518-LDH-RER Document 1 Filed 09/23/20 Page 1 of 20 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

    KENNETH DAVIS,                                   Case No:

            Plaintiff,
                                                     JURY TRIAL DEMANDED
            v.

    AIMMUNE THERAPEUTICS, INC.,
    JAYSON DALLAS, GREG BEHAR,
    PATRICK ENRIGHT, KATE FALBERG,
    BRETT HAUMANN, MARK IWICKI,
    MARK MCDADE, and STACEY D.
    SELTZER,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Kenneth Davis (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                 NATURE OF THE ACTION

       1.        This is an action against Aimmune Therapeutics, Inc. (“Aimmune” or the

“Company”) and its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(e), 14(d)(4), and 20(a) of the Securities Exchange Act of 1934 (the



                                                1
Case 1:20-cv-04518-LDH-RER Document 1 Filed 09/23/20 Page 2 of 20 PageID #: 2




“Exchange Act”), 15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a), and Rule 14d-9 promulgated

thereunder by the SEC, 17 C.F.R. § 240.14d-9, in connection with the proposed acquisition (the

“Proposed Transaction”) of Aimmune by SPN MergerSub, Inc. (“Merger Sub”), a direct wholly

owned subsidiary of Société des Produits Nestlé S.A. (“Parent” or “Nestlé”).

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 14(e), 14(d)(4),

and 20(a) of the Exchange Act (15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a)) and Rule 14d-9

promulgated thereunder by the SEC (17 C.F.R. § 240.14d-9).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company conducts business in New York. 1

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

       6.      Plaintiff is, and has been at all relevant times hereto, an owner of Aimmune

common stock.



1
  For example, in 2019, the Company reportedly participated in a conference that was held in New
York City. See Aimmune, Investor Overview, https://ir.aimmune.com/investor-overview?page=4
(last visited Sept. 23, 2020).

                                                  2
Case 1:20-cv-04518-LDH-RER Document 1 Filed 09/23/20 Page 3 of 20 PageID #: 3




       7.      Defendant Aimmune is a clinical-stage biopharmaceutical company that develops

and commercializes product candidates for the treatment of peanut and other food allergies. The

Company is incorporated in Delaware. The Company’s common stock trades on the NASDAQ

Global Select Market under the ticker symbol, “AIMT.”

       8.      Defendant Jayson Dallas (“Dallas”) is Chief Executive Officer (“CEO”),

President, and a director of the Company.

       9.      Defendant Greg Behar (“Behar”) is a director of the Company and CEO of Nestlé

Health Science, a global business unit of Nestlé S.A. Parent nominated Defendant Behar to serve

as a director on the Board.

       10.     Defendant Patrick Enright (“Enright”) is a director of the Company.

       11.     Defendant Kate Falberg (“Falberg”) is a director of the Company.

       12.     Defendant Brett Haumann (“Haumann”) is a director of the Company.

       13.     Defendant Mark Iwicki (“Iwicki”) is a director of the Company.

       14.     Defendant Mark McDade (“McDade”) is Chairman of the Board of the Company.

       15.     Defendant Stacey D. Seltzer (“Seltzer”) is a director of the Company.

       16.     Defendants Dallas, Behar, Enright, Falberg, Haumann, Iwicki, McDade, and

Seltzer are collectively referred to herein as the “Individual Defendants.”

       17.     Defendants Aimmune and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

   A. Background of the Company

       18.     Aimmune is a biopharmaceutical company focused on developing and

commercializing proprietary product candidates for the treatment of peanut and other food




                                                3
Case 1:20-cv-04518-LDH-RER Document 1 Filed 09/23/20 Page 4 of 20 PageID #: 4




allergies. Aimmune’s main therapeutic approach, referred to as Characterized Oral Desensitization

Immunotherapy, or CODITTM, is designed to desensitize patients to food allergens and thereby

reduce the risk of having an allergic reaction upon accidental exposure or reduce symptom severity

should an allergic reaction occur.

       19.     PALFORZIA TM (formerly AR101), Aimmune’s lead internally developed product

utilizing CODIT, is an oral immunotherapy indicated for the mitigation of allergic reactions,

including anaphylaxis, that may occur with exposure to peanuts.

       20.     Aimmune is also developing additional CODIT product candidates for the

treatment of egg allergies and multi-tree nut allergies.

       21.     In November 2016, Aimmune entered into a two-year strategic collaboration with

“Nestec Ltd., which has since been merged with and into Nestlé, for the advancement of food

allergy therapeutics.” As part of this collaboration, Aimmune sold to Nestlé Health Science US

Holdings, Inc. (together with Nestlé and its affiliates that comprise the Nestlé Health Science

division of Nestlé S.A., “Nestlé Health Science”) 7,552,084 shares of the Company representing

approximately 15.1% of Aimmune’s outstanding shares as of November 23, 2016. The sale was

at a price of $19.20 per share for aggregate consideration of $145 million. Pursuant to the terms of

the collaboration, Nestlé Health Science designated Defendant Behar to the Board. Defendant

Behar joined the Board in November 2016.

       22.     Since November 2016, Nestlé Health Science has increased its equity ownership

interest in Aimmune.

       23.     In February 2018, Nestlé Health Science acquired an additional 937,500 Aimmune

shares at a price of $32.00 per share for aggregate consideration of $30.0 million.

       24.     In November 2018, Aimmune entered into an extension of the strategic




                                                 4
Case 1:20-cv-04518-LDH-RER Document 1 Filed 09/23/20 Page 5 of 20 PageID #: 5




collaboration and issued and sold to Nestlé Health Science an additional 3,237,529 shares in a

private placement at a price of $30.27 per share for an aggregate consideration of $98.0 million,

increasing Nestlé Health Science’s percentage equity ownership interest in Aimmune to

approximately 19% of Aimmune’s then outstanding shares as of November 11, 2018.

       25.       On January 31, 2020, Aimmune announced that the U.S. Food and Drug

Administration (the “FDA”) approved PALFORZIA for marketing and sale in the United States.

PALFORZIA is the first approved treatment for patients with peanut allergy. On this news,

Aimmune’s stock price rose $1.96 per share or over 6% to close at $33.01 per share on February

3, 2020.

       26.       In February 2020, Aimmune announced an additional $200 million equity

investment by Nestlé Health. Nestlé and its affiliates currently own approximately 19% of

Aimmune’s common stock.

       27.       In March 2020, the World Health Organization declared that the COVID-19

outbreak was a pandemic. As Aimmune would report in its Form 10-Q filed with the SEC on May

11, 2020, its operations were significantly impacted by the pandemic, including with respect to the

commercial launch of PALFORZIA and enrollment in its Phase 2 clinical trial for AR201 for

treatment of hen egg allergy. Nonetheless, Aimmune experienced success in the ensuing months

of 2020.

       28.       For example, on March 16, 2020, Aimmune issued a press release announcing that

children with peanut allergies were already being treated with PALFORZIA just six weeks after

FDA approval. Defendant CEO Dallas commented that Aimmune’s preparedness and functional

U.S.-based supply chain was contributing to a successful rollout. The press release states, in

relevant part:




                                                5
Case 1:20-cv-04518-LDH-RER Document 1 Filed 09/23/20 Page 6 of 20 PageID #: 6




       “We are pleased that peanut-allergic children are being treated with PALFORZIA
       just six weeks after its FDA approval. Our anticipation of and preparedness for the
       REMS program allowed for a swift and smooth implementation of those
       requirements. In addition, our U.S.-based supply chain remains fully operational
       and commercial supply is available,” said Jayson Dallas, M.D., President and CEO
       of Aimmune. “Since our REMS website went live on February 21, well over 600
       allergists are certified and ready to prescribe PALFORZIA to their patients. Our
       field team is continuing to meet with allergists to provide direction and information
       on the REMS process to help additional physicians and practices become certified
       and provide training on how to safely incorporate PALFORZIA into their
       practices.”

       29.        On June 8, 2020, Aimmune issued a press release announcing new findings from a

phase 3 trial demonstrating that patients with peanut allergy aged 4 through 17 were “highly

satisfied after nine months of daily treatment with PALFORZIA[.]” According to the press release,

the findings revealed that patients were confident that the treatment was (i) effective, (ii)

convenient to incorporate into their daily lives, and (iii) easy to administer.

       30.        But on August 31, 2020, Aimmune issued a press release announcing that it had

entered into a definitive agreement for Nestlé to acquire Aimmune for $34.50 per share in an all-

cash transaction. The press release states, in pertinent part:

             Aimmune Therapeutics Enters Definitive Agreement with Sociétés des
                    Produits Nestlé S.A., Part of Nestlé Health Science

              •    Sociétés des Produits Nestlé S.A., part of Nestlé Health Science, to
                   acquire Aimmune for $34.50 per share in cash, representing a total equity
                   value of $2.6 Billion and a 174% premium to Aimmune’s closing price
                   on August 28, 2020
              •    Aimmune’s PALFORZIA® [Peanut (Arachis hypogaea) Allergen
                   Powder-dnfp] is the world’s first approved treatment for peanut allergy
              •    Transaction expected to be completed in the fourth quarter of 2020

       August 31, 2020 01:15 AM Eastern Daylight Time

       BRISBANE, Calif.--(BUSINESS WIRE)--Aimmune Therapeutics Inc. (Nasdaq:
       AIMT), a biopharmaceutical company developing and commercializing treatments
       for potentially life-threatening food allergies, today announced that it has entered
       into a definitive agreement for Sociétés des Produits Nestlé, S.A. to acquire
       Aimmune for $34.50 per share in an all-cash transaction, implying a fully-diluted


                                                  6
Case 1:20-cv-04518-LDH-RER Document 1 Filed 09/23/20 Page 7 of 20 PageID #: 7




      equity value of $2.6 billion. Sociétés des Produits Nestlé, S.A. is a part of Nestlé
      Health Science (NHSc) and a wholly owned subsidiary of Nestlé S.A. The
      agreement was unanimously approved by all of the independent members of the
      Board of Directors of Aimmune. Greg Behar, CEO of Nestlé Health Sciences and
      an Aimmune Director, abstained due to his position with Nestlé Health Science.

      “The agreement with Nestlé recognizes the value created by years of commitment
      and dedication to our mission by the team at Aimmune. Delivering PALFORZIA,
      the world’s first treatment for food allergy, is a game-changing proposition in the
      biopharmaceutical industry and is transformative for the lives of millions of people
      living with potentially life-threatening peanut allergy,” said Jayson Dallas, MD,
      President and Chief Executive Officer of Aimmune. “This acquisition provides
      strong value for our shareholders and ensures a level of support for PALFORZIA
      and our pipeline that will further enhance their potential for patients around the
      world living with food allergies. Aimmune appreciates the continued strong
      collaboration with Nestlé Health Science dating back to 2016 through their support
      as a shareholder and board member, as well as through their consumer/nutrition
      strength and experience. Their extensive capabilities and global reach, as well as
      their alignment with our vision of pioneering treatments and solutions for food
      allergies, are a strong fit for our company.”

      “This transaction brings together Nestlé’s nutritional science leadership with one
      of the most innovative companies in food allergy treatment,” said Nestlé Health
      Science CEO Greg Behar. “Together, we will be able to create a world leader in
      food allergy prevention and treatment and offer a wide range of solutions that can
      transform the lives of people around the world living with food allergies.”

      The transaction is expected to close in the fourth quarter of 2020, pending the
      satisfaction of all conditions to the completion of the tender offer. Until that time,
      Aimmune will continue to operate as a separate and independent company.

      Aimmune’s financial advisors are J.P. Morgan Securities LLC and Lazard. Latham
      & Watkins LLP is acting as legal counsel for Aimmune.

      Transaction Details

      Under the terms of the merger agreement, Nestlé S.A.’s wholly-owned subsidiary,
      Société des Produits Nestlé S.A. (SPN), will commence a cash tender offer to
      acquire all outstanding shares of Aimmune common stock that are not already
      owned by NHSc for $34.50 per share in cash, and Aimmune agreed to file a
      recommendation statement containing the unanimous recommendation of the
      independent members of the Aimmune board that Aimmune stockholders tender
      their shares to SPN. Following the completion of the tender offer, Nestlé expects to
      promptly consummate a merger of Aimmune with a subsidiary of SPN, in which
      shares of Aimmune that have not been tendered in the tender offer will be acquired



                                               7
Case 1:20-cv-04518-LDH-RER Document 1 Filed 09/23/20 Page 8 of 20 PageID #: 8




       by SPN and converted into the right to receive the same cash price per share as paid
       in the tender offer.

       The closing of the tender offer is subject to customary closing conditions, including
       the tender of a majority of outstanding Aimmune shares on a fully diluted basis
       which shall include the shares of Aimmune common stock currently held by Nestlé
       and its affiliates and the expiration or termination of the waiting period under the
       Hart-Scott-Rodino Antitrust Improvements Act and antitrust approvals in
       Germany. The merger agreement includes customary termination provisions for
       both Aimmune and Nestlé.

       INDICATION

       PALFORZIA is an oral immunotherapy indicated for the mitigation of allergic
       reactions, including anaphylaxis, that may occur with accidental exposure to
       peanut. PALFORZIA is approved for use in patients with a confirmed diagnosis of
       peanut allergy. Initial Dose Escalation may be administered to patients aged 4
       through 17 years. Up-Dosing and Maintenance may be continued in patients 4 years
       of age and older.

       PALFORZIA is to be used in conjunction with a peanut-avoidant diet.

       Limitations of Use: Not indicated for the emergency treatment of allergic reactions,
       including anaphylaxis.

                                         *      *       *

       About Aimmune

       Aimmune Therapeutics, Inc. is a biopharmaceutical company developing and
       commercializing treatments for potentially life-threatening food allergies. With a
       mission to improve the lives of people with food allergies, Aimmune is developing
       and commercializing oral treatments for potentially life-threatening food allergies.
       The Company’s Characterized Oral Desensitization ImmunoTherapy (CODIT™)
       approach is intended to provide meaningful levels of protection against allergic
       reactions resulting from accidental exposure to food allergens by desensitizing
       patients with defined, precise amounts of key allergens. Aimmune has one FDA-
       approved medicine for peanut allergy and other investigational therapies in
       development to treat other food allergies. For more information, please
       visit www.aimmune.com.

       31.    The consummation of the Proposed Transaction would prevent current Aimmune

shareholders from participating in Aimmune’s strong growth prospects.

       32.    Indeed, on August 31, 2020, a Fierce Pharma article by Kyle Blankenship noted


                                                8
Case 1:20-cv-04518-LDH-RER Document 1 Filed 09/23/20 Page 9 of 20 PageID #: 9




that Nestlé’s $34.50 per share offer to acquire Aimmune—which includes PALFORZIA with its

“blockbuster aspirations as the only approved peanut allergy therapy on the market”—could prove

to be a “steal” considering how PALFORZIA had been “stricken with slow uptake given

widespread lockdowns around COVID-19[.]” The article states, in relevant part:

       The pact will merge Aimmune into an existing Nestlé subsidiary, forming a
       standalone business unit under the Aimunne moniker. The deal is expected to close
       in the fourth quarter.

       Bringing Aimmune on board will add some heft to Nestlé's health sciences unit,
       launched in 2011, and its food allergy portfolio. Palforzia has blockbuster
       aspirations as the only approved peanut allergy therapy on the market, with
       Evaluate Pharma pegging its 2024 sales at roughly $1.28 billion.

                                        *       *         *

       Early in its launch, Palforzia has been stricken with slow uptake given widespread
       lockdowns around COVID-19, Piper Sandler analysts wrote in a note to clients after
       the deal was announced. However, once allergy clinics start running at full speed,
       Palforzia could make the Nestlé's rich premium look like a steal in the long run.

       “While we understand the uncertainty that COV(ID)-19 disruption presents, we
       also think as pandemic-related disruption recedes and Palforzia’s true demand
       begins to manifest, it will be deemed that Nestle got itself a bargain here,” the
       analysts wrote.

       33.     On    September    14,   2020,       the   Company   filed   a   Schedule    14D-9

Solicitation/Recommendation Statement under Section 14(d)(4) of the Exchange Act (the

“Solicitation Statement”) with the SEC in connection with the Proposed Transaction.

   B. The Solicitation Statement Contains Materially False and Misleading Statements
      and Omissions

       34.    The Solicitation Statement, which recommends that Aimmune shareholders tender

their shares to Merger Sub in connection with the Proposed Transaction, omits and/or

misrepresents material information concerning: (i) the Company’s financial projections; (ii) the

financial analyses performed by the Company’s financial advisors, J.P. Morgan Securities LLC

(“J.P. Morgan”) and Lazard Frères & Co. LLC (“Lazard”), in connection with their fairness

                                                9
Case 1:20-cv-04518-LDH-RER Document 1 Filed 09/23/20 Page 10 of 20 PageID #: 10




 opinions; and (iii) potential conflicts of interest involving Lazard.

        35.      The omission of the material information (referenced below) renders the following

 sections of the Solicitation Statement false and misleading, among others: (i) Reasons for the

 Recommendation of the Company Board; (ii) Company Management’s Unaudited Prospective

 Financial Information; and (iii) Opinions of the Company’s Financial Advisors.

        36.      The tender offer in connection with the Proposed Transaction is set to expire at

 12:00 midnight, Eastern time, on October 9, 2020 (the “Expiration Date”). It is imperative that the

 material information that was omitted from the Solicitation Statement be disclosed to the

 Company’s shareholders prior to the Expiration Date to enable them to make an informed decision

 as to whether to tender their shares. Plaintiff may seek to enjoin Defendants from closing the tender

 offer or the Proposed Transaction unless and until the material misstatements and omissions

 (referenced below) are remedied. In the event the Proposed Transaction is consummated, Plaintiff

 may seek to recover damages resulting from Defendants’ misconduct.

              1. Material Omissions Concerning the Company’s Financial Projections

        37.      The Solicitation Statement omits material information concerning the Company’s

 financial projections.

        38.      In connection with the Proposed Transaction, the “Company’s management

 prepared probability-adjusted profit and loss projections regarding the Company on a standalone

 basis for fiscal years 2020 through calendar year 2035” (the “Company Management Projections”).

 See Solicitation Statement at 45-46.

        39.      With respect to the Company Management Projections, the Solicitation Statement

 fails to disclose: (1) all line items underlying (i) Total Revenue, (ii) EBIT, and (iii) Unlevered Free

 Cash Flow; and (2) a reconciliation of all non-GAAP to GAAP metrics.

        40.      Further, the Solicitation Statement provides that the Company created financial

                                                  10
Case 1:20-cv-04518-LDH-RER Document 1 Filed 09/23/20 Page 11 of 20 PageID #: 11




 projections for fiscal years 2020 through calendar year 2030 reflecting the “significant uncertainty

 surrounding the impact of COVID-19 on PALFORZIA and the uncertainties inherent in the

 Company’s pipeline.” The Solicitation Statement states, in pertinent part:

        Before creating the Company Management Projections, Company management
        prepared certain unaudited prospective financial information regarding the
        Company on a stand-alone basis for fiscal years 2020 through calendar year 2030
        (the “Early Long-Term Projections”), reflecting the significant uncertainty
        surrounding the impact of COVID-19 on PALFORZIA and the uncertainties
        inherent in the Company’s pipeline. . . . In creating the Early Long-Term
        Projections, Company management made various assumptions, including the
        impact of COVID-19 on PALFORZIA, the probability of success of the Company’s
        product candidates, timing for clinical trial completion and commercial launch, as
        well as estimated operational costs, including sales & marketing, research &
        development, manufacturing, and general & administrative, and other market and
        financial conditions and other future events, the results of which are reflected in the
        tables below.

        See Solicitation Statement at 46-57.

        41.     Yet the Solicitation Statement fails to adequately disclose the impact that the

 assumptions had on the Early Long-Term Projections and further fails to quantify the assumptions

 underlying the projections, including “the impact of COVID-19 on PALFORZIA, the probability

 of success of the Company’s product candidates, timing for clinical trial completion and

 commercial launch, as well as estimated operational costs, including sales & marketing, research

 & development, manufacturing, and general & administrative, and other market and financial

 conditions and other future events[.]” The Solicitation Statement further fails to disclose the

 unadjusted projections (without adjusting for the assumptions) so shareholders can properly assess

 and determine the financial impact that the Company’s assumptions had on the projections.

        42.     With respect to the Early Long-Term Projections, the Solicitation Statement fails

 to disclose all line items underlying (i) Total Revenue, (ii) Operating Income, and (iii) Net Income.

        43.     The disclosure of this information is material because it would provide the




                                                 11
Case 1:20-cv-04518-LDH-RER Document 1 Filed 09/23/20 Page 12 of 20 PageID #: 12




 Company’s shareholders with a basis to project the future financial performance of the Company

 and would allow shareholders to better understand the financial analyses performed by the

 Company’s financial advisors in support of their fairness opinions. Shareholders cannot hope to

 replicate management’s inside view of the future prospects of the Company. Without such

 information, which is uniquely possessed by Defendant(s) and the Company’s financial advisors,

 the Company’s shareholders are unable to determine how much weight, if any, to place on the

 Company’s financial advisors’ fairness opinions in determining whether to tender their shares in

 connection with the Proposed Transaction.

        44.     When a company discloses non-GAAP financial metrics in a Solicitation Statement

 that were relied upon by its board of directors in recommending that shareholders exercise their

 corporate suffrage rights in a particular manner, the company must also disclose, pursuant to SEC

 Regulation G, all projections and information necessary to make the non-GAAP metrics not

 misleading, and must provide a reconciliation (by schedule or other clearly understandable

 method) of the differences between the non-GAAP financial metrics disclosed or released with the

 most comparable financial metrics calculated and presented in accordance with GAAP. 17 C.F.R.

 § 244.100. 2

        45.     The above-referenced omitted information, if disclosed, would significantly alter

 the total mix of information available to the Company’s shareholders.



 2
   Mary Jo White, Keynote Address, International Corporate Governance Network Annual
 Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
 GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
 speech.html (footnotes omitted) (last visited Sept. 23, 2020) (“And last month, the staff issued
 guidance addressing a number of troublesome practices which can make non-GAAP disclosures
 misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
 recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
 cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
 this guidance and revisit their approach to non-GAAP disclosures.”).

                                                12
Case 1:20-cv-04518-LDH-RER Document 1 Filed 09/23/20 Page 13 of 20 PageID #: 13




              2. Material Omissions Concerning the Financial Advisors’ Analyses

        46.      In connection with the Proposed Transaction, the Solicitation Statement omits

 material information concerning analyses performed by J.P. Morgan and Lazard.

        47.      The valuation methods, underlying assumptions, and key inputs used by

 J.P. Morgan and Lazard in rendering their purported fairness opinions must be fairly disclosed to

 Aimmune shareholders. The description of J.P. Morgan’s and Lazard’s fairness opinions and

 analyses, however, fail to include key inputs and assumptions underlying those analyses. Without

 the information described below, Aimmune shareholders are unable to fully understand J.P.

 Morgan’s and Lazard’s fairness opinions and analyses, and are thus unable to determine how much

 weight, if any, to place on them in determining whether to tender their shares in connection with

 the Proposed Transaction. This omitted information, if disclosed, would significantly alter the total

 mix of information available to Aimmune shareholders.

    A. J.P. Morgan’s Analyses

        48.      The Solicitation Statement fails to disclose the following concerning J.P. Morgan’s

 “Discounted Cash Flow Analysis”: (1) all line items used to calculate the unlevered free cash flow

 that the Company is expected to generate during calendar years 2020 through 2035; (2) the range

 of terminal values for the Company; (3) the individual inputs and assumptions underlying the

 perpetual growth rates ranging from negative 40% to negative 20% and discount rates ranging

 from 10.0% to 14.0%; (4) the Company’s net cash as of June 30, 2020; and (5) the number of fully

 diluted shares of the Company.

    B. Lazard’s Analyses

        49.      The Solicitation Statement fails to disclose the following concerning Lazard’s

 “Discounted Cash Flow Analysis”: (1) the estimated probability-adjusted, after-tax unlevered free

 cash flows to be generated by the Company from September 30, 2020 through the end of the

                                                 13
Case 1:20-cv-04518-LDH-RER Document 1 Filed 09/23/20 Page 14 of 20 PageID #: 14




 terminal year of 2035, and all underlying line items; (2) the range of terminal values for the

 Company; (3) the individual inputs and assumptions underlying the discount rates ranging from

 10.0% to 12.0% and “negative terminal growth rate range of (40%) – (20%)”; (4) the estimated

 net cash of the Company at September 30, 2020; (5) the range of total equity values for the

 Company; and (6) the number of fully diluted shares of the Company.

        50.      With respect to Lazard’s “Selected Public Companies Analysis” and “Selected

 Precedent Transactions Analysis,” the Solicitation Statement fails to disclose the individual

 multiples and financial metrics for the companies and transactions observed by Lazard in its

 analyses.

        51.      With respect to Lazard’s “Premia Paid Analysis,” the Solicitation Statement fails

 to disclose each transaction and the individual premiums paid therein.

        52.      With respect to Lazard’s “Research Analyst Price Targets,” the Solicitation

 Statement fails to provide the individual price targets analyzed and the sources thereof.

              3. Material Omissions Concerning Potential Conflicts of Interest Involving
                 Lazard

        53.      The Solicitation Statement omits material information concerning potential

 conflicts of interest involving Lazard.

        54.      The Solicitation Statement provides that “Lazard has in the two years prior to the

 delivery of its opinion on August 28, 2020 provided certain investment banking services to L’Oréal

 S.A. or its subsidiaries, which are affiliates of Parent, for which Lazard has received and may

 receive compensation.”

        55.      The Solicitation Statement, however, fails to adequately disclose the timing and

 nature of all past services Lazard provided to the Company, Parent, and their respective affiliates

 (including L’Oréal S.A. or its subsidiaries) and the compensation it received or expects to receive


                                                 14
Case 1:20-cv-04518-LDH-RER Document 1 Filed 09/23/20 Page 15 of 20 PageID #: 15




 for providing such services.

        56.     Disclosure of a financial advisor’s compensation and potential conflicts of interest

 to shareholders is required due to their central role in the evaluation, exploration, selection, and

 implementation of strategic alternatives and the rendering of any fairness opinions. Disclosure of

 a financial advisor’s potential conflicts of interest may inform shareholders on how much weight

 to place on that analysis.

        57.     The omission of the above-referenced information renders the Solicitation

 Statement materially incomplete and misleading. This information, if disclosed, would

 significantly alter the total mix of information available to the Company’s shareholders.

                                            COUNT I
                       For Violations of Section 14(e) of the Exchange Act
                                     Against All Defendants
        58.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        59.     Section 14(e) of the Exchange Act states, in relevant part:

        It shall be unlawful for any person to make any untrue statement of a material fact
        or omit to state any material fact necessary in order to make the statements made,
        in the light of the circumstances under which they are made, not misleading . . . in
        connection with any tender offer or request or invitation for tenders[.]

        60.     During the relevant period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false and misleading Solicitation Statement specified

 above, which failed to disclose material facts necessary in order to make the statements made, in

 light of the circumstances under which they were made, not misleading, in violation of Section

 14(e) of the Exchange Act.

        61.     Each of the Individual Defendants, by virtue of their positions within the Company

 as officers and/or directors, were aware of materially false and/or misleading and/or omitted



                                                 15
Case 1:20-cv-04518-LDH-RER Document 1 Filed 09/23/20 Page 16 of 20 PageID #: 16




 information but failed to disclose such information, in violation of Section 14(e) of the Exchange

 Act. Defendants, by use of the mails and means and instrumentalities of interstate commerce,

 solicited and/or permitted the use of their names to file and disseminate the Solicitation Statement

 with respect to the Proposed Transaction.

         62.     The false and misleading statements and omissions in the Solicitation Statement are

 material in that a reasonable shareholder would consider them important in deciding whether to

 tender their shares in connection with the Proposed Transaction.

         63.     Defendants acted knowingly or with deliberate recklessness in filing or causing the

 filing of the materially false and misleading Solicitation Statement.

         64.     By reason of the foregoing, Defendants violated Section 14(e) of the Exchange Act.

         65.     Because of the false and misleading statements in the Solicitation Statement,

 Plaintiff is threatened with irreparable harm.

                                           COUNT II
     For Violations of Section 14(d)(4) of the Exchange Act and Rule 14d-9 Promulgated
                                          Thereunder
                                   Against All Defendants
         66.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

         67.     Defendants caused the Solicitation Statement to be issued with the intent to solicit

 shareholder support for the Proposed Transaction.

         68.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

 require full and complete disclosure in connection with tender offers. Specifically, Section

 14(d)(4) states, in relevant part:

         Any solicitation or recommendation to the holders of such a security to accept or
         reject a tender offer or request or invitation for tenders shall be made in accordance
         with such rules and regulations as the Commission may prescribe as necessary or
         appropriate in the public interest or for the protection of investors.


                                                  16
Case 1:20-cv-04518-LDH-RER Document 1 Filed 09/23/20 Page 17 of 20 PageID #: 17




        69.     SEC Rule 14d-9(d), adopted to implement Section 14(d)(4) of the

 Exchange Act, states, in relevant part:

        Any solicitation or recommendation to holders of a class of securities referred to in
        section 14(d)(1) of the Act with respect to a tender offer for such securities shall
        include the name of the person making such solicitation or recommendation and
        the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
        or a fair and adequate summary thereof[.]

        70.     In accordance with SEC Rule 14d-9, Item 8 of Schedule 14D-9 requires that a

 company:

        Furnish such additional material information, if any, as may be necessary to make
        the required statements, in light of the circumstances under which they are made,
        not materially misleading.

        71.     During the relevant period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false and misleading Solicitation Statement specified

 above, which failed to disclose material facts necessary in order to make the statements made, in

 light of the circumstances under which they were made, not misleading, in violation of Section

 14(d)(4) of the Exchange Act and SEC Rule 14d-9.

        72.     Each of the Individual Defendants, by virtue of their positions within the Company

 as officers and/or directors, were aware of materially false and/or misleading and/or omitted

 information but failed to disclose such information, in violation of Section 14(d)(4) of the

 Exchange Act and SEC Rule 14d-9. Defendants, by use of the mails and means and

 instrumentalities of interstate commerce, solicited and/or permitted the use of their names to file

 and disseminate the Solicitation Statement with respect to the Proposed Transaction.

        73.     Defendants acted knowingly or with deliberate recklessness in filing the materially

 false and misleading Solicitation Statement which omitted material information.

        74.     The false and misleading statements and omissions in the Solicitation Statement are


                                                17
Case 1:20-cv-04518-LDH-RER Document 1 Filed 09/23/20 Page 18 of 20 PageID #: 18




 material in that a reasonable shareholder would consider them important in deciding whether to

 tender their shares in connection with the Proposed Transaction.

                                            COUNT III
                          Violations of Section 20(a) of the Exchange Act
                                Against the Individual Defendants
        75.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        76.     The Individual Defendants acted as control persons of the Company within the

 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

 as officers and/or directors of the Company and participation in and/or awareness of the

 Company’s operations and/or intimate knowledge of the false statements contained in the

 Solicitation Statement filed with the SEC, they had the power to and did influence and control,

 directly or indirectly, the decision-making of the Company, including the content and

 dissemination of the false and misleading Solicitation Statement.

        77.     Each of the Individual Defendants was provided with or had unlimited access to

 copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading prior

 to and/or shortly after these statements were issued and had the ability to prevent the issuance of

 the statements or cause the statements to be corrected. As officers and/or directors of a publicly

 owned company, the Individual Defendants had a duty to disseminate accurate and truthful

 information with respect to the Solicitation Statement, and to correct promptly any public

 statements issued by the Company which were or had become materially false or misleading.

        78.     In particular, each of the Individual Defendants had direct and supervisory

 involvement in the operations of the Company, and, therefore, is presumed to have had the power

 to control or influence the particular transactions giving rise to the securities violations as alleged

 herein, and exercised the same. The Individual Defendants were provided with or had unlimited


                                                  18
Case 1:20-cv-04518-LDH-RER Document 1 Filed 09/23/20 Page 19 of 20 PageID #: 19




 access to copies of the Solicitation Statement and had the ability to prevent the issuance of the

 statements or to cause the statements to be corrected. The Solicitation Statement at issue contains

 the recommendation of the Individual Defendants to tender their shares pursuant to the Proposed

 Transaction. Thus, the Individual Defendants were directly involved in the making of the

 Solicitation Statement.

        79.     In addition, as the Solicitation Statement sets forth at length, and as described

 herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

 Proposed Transaction. The Solicitation Statement purports to describe the various issues and

 information that they reviewed and considered—descriptions which had input from the Individual

 Defendants.

        80.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

 of the Exchange Act.

        81.     As set forth above, the Individual Defendants had the ability to exercise control

 over and did control a person or persons who have each violated Sections 14(e), 14(d)(4), and Rule

 14d-9 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

 positions as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of

 the Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

 shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily and permanently enjoining Defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction and




                                                19
Case 1:20-cv-04518-LDH-RER Document 1 Filed 09/23/20 Page 20 of 20 PageID #: 20




 the tender offer in connection with the Proposed Transaction, unless and until Defendants disclose

 and disseminate the material information identified above to the Company’s shareholders;

        B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding Plaintiff rescissory damages;

        C.      Declaring that Defendants violated Sections 14(e), 14(d)(4), and 20(a) of the

 Exchange Act, and Rule 14d-9 promulgated thereunder;

        D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

 counsel fees and expenses and expert fees; and

        E.      Granting such other and further relief as the Court may deem just and proper.

                                   JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.

 Dated: September 23, 2020                             Respectfully submitted,

                                                       HALPER SADEH LLP

                                                       By: /s/ Daniel Sadeh
                                                       Daniel Sadeh, Esq.
                                                       Zachary Halper, Esq. (to be admitted pro hac
                                                       vice)
                                                       667 Madison Avenue, 5th Floor
                                                       New York, NY 10065
                                                       Telephone: (212) 763-0060
                                                       Facsimile: (646) 776-2600
                                                       Email: sadeh@halpersadeh.com
                                                               zhalper@halpersadeh.com

                                                       Counsel for Plaintiff




                                                  20
